Citation Nr: 0520598	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a claimed 
left knee disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO.  

In February 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing was prepared.  

In May 2001, the Board remanded this case to the RO for 
additional evidentiary development.  



FINDING OF FACT

The preponderance of the credible and probative evidence of 
record demonstrates that the veteran did not incur additional 
disability in his left knee as a result of treatment 
administered at a VA medical facility.  



CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151, for a left knee disability claimed to have been 
incurred as a result of administered at a VA medical 
facility, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.358, 3.800 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter-VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated February 11, 2005, 
in which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim for compensation pursuant 
to 38 U.S.C.A. § 1151.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist hem in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement 
because the VCAA had not yet been enacted when the veteran's 
claim was initially adjudicated by the RO.  

In this regard, the Board notes that the notice letter 
provided to the veteran was provided by the AOJ prior to the 
most recent transfer of his case to the Board, and the 
content of that notice full complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued to the veteran.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the issue on 
appeal would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained all 
available treatment records from the VA Medical Center (MC) 
in Hampton since 1997.  

Furthermore, the record reflects that the veteran underwent a 
VA compensation and pension examination in March 2004 to 
clarify the nature and etiology of his claimed left knee 
disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in obtaining evidence 
pertinent to his claim.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  



Analysis

The veteran is seeking compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left knee disability.  

During his February 2001 personal hearing, the veteran 
testified that he fell at his home in September 1997 and 
injured his left knee.  

The veteran further testified that he went to the VAMC a 
month later complaining of knee pain, where he had fluid 
removed from his knee and was injected with Novocain and 
cortisone.  The veteran has reported that he was given 
injections on a number of other occasions following this 
initial treatment as well.  

The veteran contends that he subsequently developed severe 
pain, weakness and locking, which caused him to fall again.  
He asserts that the symptoms he experienced after receiving 
treatment from VA were much more severe than anything he 
experienced before, and that his symptoms eventually became 
so severe that he required a wheelchair.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued. 60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  

However, those amendments were subsequently rescinded, as 
part of a litigative settlement, and the previous language 
was restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On 
December 12, 2002, a proposed rule was published, at 67 Fed. 
Reg. 76,322-26, in order to effectuate section 422(a).  To 
date, the proposed amended regulation has not been finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after October 1, 1997.  Therefore, 
the amended law is applicable to his claim. See VAOPGCPREC 
40-97 (December 13, 1997), published at 63 Fed. Reg. 31,263 
(1998).  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The Board notes that the RO has obtained all available 
treatment records pertaining to the treatment from the VAMC 
from 1997.  However, the Board is unable to identify an 
October 1997 or November 1997 clinical record detailing the 
initial treatment received by the veteran after he fell and 
injured his knee in September 1997.  

However, the Board notes that several clinical records dated 
between December 1998 and June 1998 refer to the veteran 
having been initial treated after that injury with 
injections.  There are also notations indicating that the 
veteran had reported having fluid removed from his knee.  

Furthermore, there is evidence in the form of a November 1998 
clinical record that the veteran subsequently received 
additional cortisone injections after the initial treatment.  

Therefore, the Board finds that the evidence of record does 
establish that the veteran received injections at the VAMC on 
several occasions in 1997 and 1998, and that he likely 
underwent removal of fluid from his left knee shortly after 
his fall in September 1997.  

Consequently, the next question that must be addressed is 
whether the veteran incurred additional disability in his 
left knee as a result of the medical treatment received at 
the VAMC following his fall in September 1997.  

In this regard, the Board finds the most probative evidence 
of record to be the report of a VA examination conducted in 
March 2004.  

In the report, the examiner noted that the veteran had fallen 
in his home in September 1997, and that he subsequently 
received treatment at the VAMC, where he was given an 
injection and had fluid removed from his left knee.  

The VA examiner also noted that the veteran received periodic 
injections thereafter, and developed increased weakness, 
which caused him to fall again.  It was further noted that 
the veteran had started using a cane, brace and crutches 
during this period and eventually started using a wheelchair.  

The examiner concluded, however, that the veteran's history 
of knee pain predated his fall.  The examiner noted that the 
x-ray studies obtained in January 1998 showed mild 
degenerative joint disease in the left knee and that an MRI 
obtained in 1998 showed extensive degenerative joint disease, 
as well as a damaged medial meniscus.  

The examiner concluded that the veteran had severe 
degenerative joint disease of the left knee with muscular 
weakness, but had not suffered an injury or aggravation of an 
injury as a result of the treatment he received at the VA 
facility.  

The Board notes that the VA examiner's finding that the 
veteran's history of knee pain predated his fall appears 
consistent with his VA outpatient treatment records, which 
show that he complained of bilateral knee pain in September 
1995 and was given a diagnosis of osteoarthritis in both 
knees at that time.  

In addition, the record reflects that he underwent a VA 
general medical examination in August 1997 when he was noted 
to have a history of arthritis in his knees and hips.  

The Board recognizes that a radiology report dated in January 
1997 shows that the x-ray studies obtained at that time were 
found to be without abnormality.  However, the March 2004 VA 
examiner specifically referred to this report, but also 
considered the report of x-ray studies obtained in January 
1998, which showed evidence of mild degenerative joint 
disease, and the results of MRI studies also obtained in 
1998, which showed evidence of advanced degenerative joint 
disease.  

The examiner also considered the evidence of left knee 
complaints dated prior to the September 1997 injury.  In view 
of this entire record, the VA examiner concluded that the 
veteran's left knee disability was not caused or aggravated 
by the treatment received at the Hampton VAMC.  

The Board further notes that the VA examiner's conclusion is 
consistent with the findings noted in a September 1999 letter 
from the Director of the VAMC.  

In that letter, it was noted that an orthopedic surgeon had 
reviewed the veteran's medical records and found that the 
degree of degenerative changes shown on the September 1998 
MRI took many years to develop and was likely severely 
degenerative before the fall in September 1997.  

For this reason, the surgeon concluded that the veteran's 
claim that his left knee disability resulted from the 
treatment received at the VAMC was "invalid."  

There is no contrary medical opinion of record.  Although the 
veteran may sincerely believe that his left knee disability 
is related to the treatment he received at the Hampton VAMC, 
he is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
his opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board notes that it is not necessary to address whether 
the treatment performed at the VAMC involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or whether the disability was 
incurred due to an event not reasonably foreseeable, because 
the preponderance of the evidence establishes that the 
claimed disability was not the result of that treatment.  38 
U.S.C.A. § 1151.  

In summary, the Board finds that the preponderance of the 
evidence establishes that additional left knee disability was 
not incurred as a result of treatment administered at the 
Hampton VAMC.  

Therefore, the Board concludes that the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for left knee 
disability must be denied.  



ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left knee disability are denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


